                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE


Alex Jeanty

      v.                            Civil No. 20-cv-163-JD
                                    Opinion No. 2020 DNH 045
Deutsche Bank Nat. Trust Co.,
et al.



                             O R D E R

      Alex Jeanty brings this breach of contract action against

Deutsche Bank National Trust Co., Select Portfolio Loan

Services, LLC, and Bank of America, N.A.     He alleges that the

defendants breached his mortgage contract and two modifications

to that contract.

      The defendants move to dismiss Jeanty’s complaint (doc. no.

5).   They argue that Jeanty’s claims are barred by the

applicable statute of limitations and that the facts alleged

fail to support claims upon which relief can be granted.     Jeanty

opposes dismissal.   The defendants also move to strike (doc. no.

8) an affidavit that Jeanty attached to his opposition to the

motion to dismiss.


                        Standard of Review

      In considering a motion to dismiss, the court asks whether

the plaintiff has made allegations that are sufficient to render
his entitlement to relief plausible.    Manning v. Boston Med.

Ctr. Corp., 725 F.3d 34, 43 (1st Cir. 2013).    The court accepts

all well-pleaded facts as true and draws all reasonable

inferences in the non-moving party’s favor.    Hamann v.

Carpenter, 937 F.3d 86, 88 (1st Cir. 2019).    The court

disregards conclusory allegations that simply parrot the

applicable legal standard.   Manning, 725 F.3d at 43.      To

determine whether a complaint survives a motion to dismiss, the

court should use its “judicial experience and common sense,” but

should also avoid disregarding a factual allegation merely

because actual proof of the alleged facts is improbable.        Id.

    When evaluating a motion to dismiss, “[t]he court may

supplement the facts contained in the pleadings by considering

documents fairly incorporated therein and facts susceptible to

judicial notice.”   R.G. Fin. Corp. v. Vergara-Nuñez, 446 F.3d

178, 182 (1st Cir. 2006).    The court may also consider

“documents the authenticity of which are not disputed by the

parties,” official public records, documents central to the

plaintiff’s claim, and documents sufficiently referred to in the

complaint.   Watterson v. Page, 987 F.2d 1, 3-4 (1st Cir. 1993);

see also Curran v. Cousins, 509 F.3d 36, 44 (1st Cir. 2007).




                                 2
                             Background

    A.      Allegations1
    In September 2002, Jeanty and his former wife purchased

property at 20 Wilson Road in Londonderry, New Hampshire (the

“Property”).   To purchase the Property, Jeanty obtained a

$293,550 loan secured by a mortgage.      In March 2004, Jeanty

refinanced the mortgage with non-party Argent Mortgage Co. in

the amount of $345,600, with an adjustable interest rate of 6.55

percent.    The monthly payment on the refinanced mortgage was

$2,649 (including property taxes and insurance), which rose to

$3,166.24 in April 2006, and $3,435.04 in October 2006.

    By February 2007, Jeanty was nine months delinquent on the

mortgage.   In September 2007, Argent assigned the mortgage to

Deutsche Bank and Bank of America began servicing the loan for

Deutsche Bank.    Jeanty brought the mortgage current by November

2007.

    In January 2008, Jeanty lost his employment and his

marriage ended.   Jeanty did not make his mortgage payments

between January and October 2008.     “Sometime in early Spring of

2008,” Bank of America supplied Jeanty with an application for

modification of the mortgage terms under the Home Affordable


    1  The allegations in the operative complaint were filed in
the state court before the defendants removed the action to this
court.


                                  3
Modification Program (“HAMP”).    Doc. 1-1 at 3, ¶ 15; see also 12

U.S.C. § 5219a (“Home Affordable Modification Program

guidelines”).

    At the time the HAMP was offered, Jeanty’s monthly payment

was $3,771.65.   Jeanty completed the HAMP application and sent

it to Bank of America, and Bank of America confirmed that it had

received the application and that it was complete.     Bank of

America represented to Jeanty that, if he made the mortgage

current and timely made a modified monthly payment of $2,350.81

for a ninety-day probationary period, the modified payment would

extend for five years, the loan would not be in default, and

Bank of America would forbear from seeking further remedies for

default, including foreclosure.

    Jeanty made a $23,673.41 payment on the mortgage, which

made the mortgage current as of October 1, 2008.     Jeanty made

three payments of the modified amount in November and December

2008 and January 2009.   In January 2009, Jeanty sought written

confirmation that he had met the requirements for HAMP and that

the modification would be extended for five years.    Bank of

America told Jeanty that his modification had not been finalized

because of the large number of modifications being sought during

the time period.   Bank of America told Jeanty to continue to pay

the modified amount until he received final approval.



                                  4
    Accordingly, Jeanty continued to make the modified payments

on the mortgage.   He periodically checked in with Bank of

America to see if the modification had been finalized.      Bank of

America told Jeanty that the modification was still in process.

    “Sometime” while Jeanty was making the modified payments on

the mortgage, his loan servicer became Select Portfolio.      Doc.

1-1 ¶ 24.    “Upon information and belie[f]” Jeanty was not

provided notice of the servicer change.    Id.

    In August 2013, Select Portfolio offered Jeanty a “Trial

Modification Plan,” which would set his payment amount at

$2,238.80, and, in September 2013, Select Portfolio told Jeanty

that he was in default.   Select Portfolio told Jeanty that there

was no record of a modification under HAMP and that, if an

application had been submitted, the documentation was likely

misplaced.

    Jeanty signed the Trial Modification Plan on May 10, 2014,

and Select Portfolio signed on June 5, 2014.     Under the terms of

the Trial Modification Plan, Jeanty would have to make all

property taxes on the property current and pay $2,238.80 per

month for a ninety-day probationary period.      If the conditions

were met, Jeanty’s mortgage payment would stay at $2,238.80 for




                                  5
up to twenty years.2    At the end of the twenty-year period, a

$216,913.64 balloon payment would be due.     Under the terms of

the Trial Modification Plan, the loan would be current and

Select Portfolio would forbear from enforcing remedies for

default including foreclosure.

      As of the date of the Trial Modification Plan’s enactment

in 2014, there was a $320,965 principal balance on the mortgage.

Jeanty complied with the conditions of the Trial Modification

Plan.     Jeanty contacted Select Portfolio to confirm that the

loan modification would be made permanent as per the plan, but

Select Portfolio “failed to provide any definitive response to

this and subsequent requests made by” Jeanty.     Doc. 1-1 at 9 ¶

32.

      In December 2018, Jeanty was told that he was in default

and that Deutsche Bank was going to foreclose on the Property.

The defendants asserted that Jeanty was $47,570 behind on his

payments and that there was a payoff balance of $656,293.     On

February 19, 2019, Jeanty filed for Chapter 13 bankruptcy, but

he voluntarily dismissed his bankruptcy filing because he did

not have a feasible plan to cure the mortgage default without

first challenging the balances in court.



      2The monthly payment was inclusive of property taxes and
insurance, so it could vary slightly if property taxes or
insurance rates changed.

                                   6
  Jeanty also requested documentation relating to the mortgage,

including documents related to the 2008 HAMP and the 2014 Trial

Modification Plan.    In November 2019, the defendants asserted

that Jeanty was behind on his payments by $60,213.56, and that

there was interest-bearing principal of $297,308.28 and deferred

principal of $320,965.    Jeanty filed his complaint in this case

in state court on December 24, 2019.     The defendants removed the

case to this court.


       B.   Claims
       Jeanty’s complaint contains four counts.   In Count I,

entitled “Injunctive Relief,” Jeanty requests that the court

enjoin the foreclosure sale, which had been scheduled for

January 3, 2020.3    In Count II, entitled “Accounting”, Jeanty

asserts that he is entitled to documentation relating to the

2008 HAMP and the 2014 Trial Modification Plan.     He also asserts

that he is entitled to an accounting of how the defendants

calculated the current arrears and outstanding principal balance

due.

       In Count III, “breach of contract” with respect to Deutsche

Bank, Jeanty asserts that Deutsche Bank was bound by the 2008

HAMP and 2014 Trial Modification Plan.    Jeanty asserts that



       The scheduled foreclosure date stated in the complaint
       3

passed before the case was removed to this court on January 27,
2020.

                                  7
Deutsche Bank breached those agreements by failing to apply the

modified mortgage payments, enforcing default remedies despite

his compliance with the agreements, failing to notify him that

Select Portfolio had replaced Bank of America as the servicing

agent, and depriving him of his right to reinstatement under

paragraph 19 of the Mortgage Agreement by supplying him with

erroneous reinstatement figures.

    As remedies, Jeanty asks for specific performance of the

2008 HAMP, 2014 Trial Modification Plan, and the Mortgage

Agreement.   Jeanty also asks for money damages.

    In Count IV, “breach of contract” with respect to Bank of

America and Select Portfolio, Jeanty alleges that Bank of

America breached the 2008 HAMP agreement by failing to extend

the loan modification for five years.   Jeanty alleges that Bank

of America cannot deny the existence of the agreement on the

ground of promissory estoppel.

    As to Select Portfolio, Jeanty alleges that he met the

conditions for the 2014 Trial Modification Plan, but that Select

Portfolio breached the agreement by failing to extend the

modification for twenty years, by keeping the mortgage in

default status, and by pursuing remedies for default.   As to

remedies for Count IV, Jeanty requests money damages.




                                   8
                            Discussion

I.    Motion to Strike

      In support of his opposition to the motion to dismiss,

Jeanty submitted an affidavit (doc. no. 6-1).     The defendants

move to strike the affidavit on the ground that it is

duplicative of the allegations in the complaint and therefore

unnecessary to consider in relation to the motion to dismiss.

Jeanty argues that the affidavit was filed to provide factual

support to his claim that he could not have reasonably

discovered his breach of contract claims before December 2018.

The court, in applying the standard applicable to motions to

dismiss, has not considered Jeanty’s affidavit.    Therefore, the

motion to strike is denied as moot.



II.   Motion to Dismiss

      The defendants assert that Jeanty’s breach of contract

claims (Counts III and IV) are barred by New Hampshire’s three-

year statute of limitations under RSA 508:4(I).    They also

assert that Jeanty fails to state a cognizable breach of

contract claim as to Count III and that Jeanty’s injunctive

relief and accounting claims (Counts I and II) are not valid

causes of action.   Jeanty concedes that Counts I and II do not

state causes of action, but argues that his claims in Counts III

and IV are not time barred and that Count III states a claim for

                                 9
relief.      The defendants filed a reply, arguing that the evidence

shows that Jeanty discovered his breach of contract claims more

than three years before he filed this suit.


      A.      Statute of Limitations (Counts III and IV)
      New Hampshire provides a three-year statute of limitations

for most personal actions, including breach of contract.      RSA

508:4, I.      The three-year limitations period begins at the time

the plaintiff discovered or should have discovered the injury

and its causal relationship to the act or omission complained

of.   Id.4

      The defendants contend that the conduct alleged by Jeanty

in Counts III and IV did not occur within three years of his

filing this lawsuit.      Jeanty responds, arguing that, as to the

application of modified payments, he would have been unable to

discover that the defendants were violating the terms of the


      4   RSA 508:4(I) states:

      Except as otherwise provided by law, all personal
      actions, except actions for slander or libel, may be
      brought only within 3 years of the act or omission
      complained of, except that when the injury and its
      causal relationship to the act or omission were not
      discovered and could not reasonably have been
      discovered at the time of the act or omission, the
      action shall be commenced within 3 years of the time
      the plaintiff discovers, or in the exercise of
      reasonable diligence should have discovered, the
      injury and its causal relationship to the act or
      omission complained of.


                                   10
modification agreement through the exercise of reasonable

diligence prior to December 2018.    He argues that the defendants

sent a default notice in December 2018, which places his

December 2019 suit within the filing period.    Similarly, Jeanty

argues that he could not have discovered that the defendants

miscalculated the reinstatement amount under paragraph 19 of the

Mortgage Agreement until he received the December 2018

acceleration notice.


          1. Count III – Misapplication of Mortgage Payments

    Deutsche Bank contends that Jeanty must have discovered

that his mortgage payments were being “misapplied” as part of a

modified mortgage payment program more than three years prior to

his filing of this suit.   “In a contract action, the relevant

‘act or omission’ is a party’s alleged breach; thus, the statute

of limitations begins to run when the alleged breach occurs, or

when the plaintiff knew or reasonably should have known that a

breach occurred.”   Sykes v. RBS Citizens, N.A., 2 F. Supp. 3d

128, 140 (D.N.H. 2014); Coyle v. Battles, 147 N.H. 98, 100

(2001).   “A breach of contract occurs when there is a failure

without legal excuse to perform any promise which forms the

whole or part of a contract.”   Audette v. Cummings, 165 N.H.

763, 767 (2013).




                                11
     “New Hampshire follows the ‘universal rule that when an

obligation is to be paid in installments the statute of

limitations runs only against each installment as it becomes

due.’”   Pierce v. Metro. Life Ins. Co., 307 F. Supp. 2d 325, 328

(D.N.H. 2004) (quoting Gen. Theraphysical, Inc. v. Dupuis, 118

N.H. 277, 279 (1978)).   “In essence, this rule treats each

missed or otherwise deficient payment as an independent breach

of contract subject to its own limitations period.”     Id.

     Jeanty’s mortgage payments were part of an installment

contract.   See Daley v. Babigian, 2015 WL 11071486 (N.H. Feb.

19, 2015) (summarily rejecting argument that installment rule

does not apply to real estate mortgages).   Therefore, each

mortgage payment that the defendants are alleged to have

received but failed to acknowledge under the terms of the

Mortgage Agreement and its modifications created an independent

breach of contract cause of action that is subject to its own

limitations period.   See Pierce, 307 F. Supp. 2d at 328.

Consequently, this claim can be time barred only to the extent

it is based on payments that could have reasonably been

discovered as misapplied prior to the cutoff date of December

24, 2016,5 three years before Jeanty filed this suit.


     5 The court assumes, only for the purpose of this order,
that the limitations period was not tolled for any reason during
three-year period preceding Jeanty’s filing of this lawsuit. As
noted below, this issue can be further explored with a more

                                12
    The allegations in the complaint are sufficient to permit a

reasonable inference that at least some of the payments that

Jeanty made prior to December 26, 2016, could not have been

reasonably discovered as misapplied until after that date.

Therefore, considering only the allegations in the complaint,

Jeanty’s breach of contract claim in Count III, to the extent it

is premised on misapplication of payments before December 24,

2016, is not time barred.

    The defendants argue that Jeanty received notice that

payments were not being applied as required in the mortgage

modification agreements as early as July 2014.      In support, the

defendants attached to their reply letters from July 21, August

19, and October 1, 2014.    The defendants characterize these

letters as default notices to Jeanty.     The defendants also

attached a letter from February 10, 2016, which they also argue

gave Jeanty notice that he was in default.

    The letters that the defendants attached to their reply to

Jeanty’s objection to the motion to dismiss will not be

considered by the court at the motion to dismiss stage.     At this

stage, the court is generally limited to considering the facts

alleged in the complaint and documents that are part of or

incorporated into the complaint.      Rivera v. Centro Medico de


developed record at summary judgment if warranted and raised by
the parties at that time.

                                 13
Turabo, Inc., 575 F.3d 10, 15 (1st Cir. 2009).   An exception

exists for documents central to the plaintiff’s claim or for

documents sufficiently referred to in the complaint, but the

letters are neither sufficiently central to the complaint nor

sufficiently referred to in the complaint to warrant

extraordinary consideration at the motion to dismiss stage.      Id.

Furthermore, it is appropriate to refrain from evaluating the

full merits of Deutsche Bank’s argument about timeliness until a

more developed record can be presented at summary judgment.      See

Duke v. Community Health Connections, Inc., 355 F. Supp. 3d 49,

55-56 (D. Mass. 2019) (“Whether the discovery rule applies is

often a fact-intensive question and therefore [is] best resolved

at the summary judgment stage.”).


          2. Count III – Enforcing Default Remedies

    Jeanty also alleges that Deutsche Bank breached the

mortgage agreement, HAMP modification, or Trial Modification

Plan by sending him default notices despite his compliance with

the agreements.   The relevant alleged breach occurred in

December 2018, when Deutsche Bank is alleged to have notified

Jeanty of its intent to foreclose on the Property.    Doc. 1-1

¶ 33.   Jeanty’s action was filed in December 2019, so this claim

is not time barred.




                                14
          3. Count III – Failure to Notify about Change in
             Servicer

    Jeanty alleges that Deutsche Bank breached the Mortgage

Agreement by failing to notify him that his mortgage servicer

had changed.    Deutsche Bank asserts that Jeanty’s allegations

show that Jeanty knew about the change (and therefore the

failure to notify him about the change) as early as May 2014,

when Jeanty entered into the loan modification with Select

Portfolio.     Jeanty did not respond to this argument from

Deutsche Bank.

    The allegations of the complaint show that Jeanty learned

that the mortgage servicer had changed as early as May 2014.

See id. ¶¶ 27-29.     Therefore, Jeanty knew as early as May 2014

that he had not been told about the change.     Jeanty did not file

his complaint until December 2019, which was more than three

years after that discovery.     Accordingly, Jeanty’s claim that

Deutsche Bank breached the Mortgage Agreement because it failed

to notify him about the change in mortgage servicer is time

barred.


          4. Count III – Deprivation of Reinstatement Rights

    The alleged breach regarding paragraph 19 of the Mortgage

Agreement occurred at the earliest in December 2018, when the

first relevant and allegedly incorrect arrearage and pay off

balance was sent to Jeanty.     Id. ¶¶ 33-34.   Therefore, Jeanty’s

                                  15
breach of contract claim in Count III on this ground was timely

filed.


         5. Count IV (Bank of America) - Breach of HAMP
            Agreement

    Jeanty alleges in Count IV that Bank of America breached

the terms of the 2008 HAMP agreement by “failing to extend the

loan modification for the 5 year period” even though he had

satisfied the terms of that agreement.   Id. ¶ 73.   Even

considering the discovery rule, this claim in Count IV against

Bank of America is time barred because Jeanty, by his own

allegations, discovered that Bank of America had failed to

follow the HAMP agreement and extend the modification for the

five-year period as early as the summer of 2013, when Select

Portfolio told Jeanty that he was in default and when Select

Portfolio told Jeanty that it had no record of a HAMP

modification.   Id. ¶¶ 25-26; see In re Hatton, No. 16-BK-11327,

2018 WL 770363, at *6 (Bankr. D.N.H. Feb. 7, 2018) (finding that

debtor’s own allegations showed that he was aware of alleged

breach more than three years before filing suit).    Therefore,

Count IV of the complaint, to the extent it is brought against

Bank of America, is dismissed because it is barred by the

statute of limitations.   Because this is the only claim Jeanty

brought against Bank of America, Bank of America is dismissed as

a party to the case.

                                16
         6. Count IV (Select Portfolio) - Breach of Trial
            Modification Plan

    Jeanty alleges that Select Portfolio breached the mortgage

agreement or Trial Modification Plan by “failing to extend the

loan modification for the 240 month period” despite his

compliance with the terms of the Trial modification Plan.     He

also alleges that Select Portfolio breached the agreements by

sending him default notices despite his compliance.    Jeanty

alleges that he learned in December 2018, for the first time,

that Select Portfolio had failed to follow the Trial

Modification Plan, which had been executed on June 5, 2014.        He

contends that he could not have reasonably discovered Select

Portfolio’s breach before that time.   As noted above, the

relevant alleged breach occurred in December 2018, when Deutsche

Bank and Select Portfolio are alleged to have notified Jeanty of

their intent to foreclose on the Property.   Doc. 1-1 ¶ 33.

Therefore, Count IV as it pertains to Select Portfolio is not

time barred.


    B.   Failure to State Claims

    The defendants also contend that Jeanty fails to state

claims for relief in Counts I, II, and III of his complaint.

Jeanty concedes that Counts I and II do not state claims for

relief but contends that Counts III is valid.




                               17
           1. Counts I (“Injunctive Relief”) and II
              (“Accounting”)

    The defendants argue that Count I is a “stand-alone claim

for injunctive relief,” which must be dismissed as there is no

cause of action supporting it.   The defendants also argue that

Count II, “accounting”, is not a cause of action and that, in

any event, the claim is moot because the defendants have

provided Jeanty with the requested documentation.

    Jeanty states that the allegations in Counts I and II are

remedies requested and demanded in relation to his breach of

contract claims in Counts III and IV.   The court dismisses

Counts I and II because Jeanty concedes they do not state claims

for relief.

    In his objection to the motion to dismiss, Jeanty requests

an opportunity to amend his complaint to incorporate the

remedial requests in Counts I and II into Counts III and IV.

Under Local Rule 7.1(a)(1), “[o]bjections to pending motions and

affirmative motions for relief shall not be combined in one

filing.”   To the extent he wishes to seek leave to file an

amended complaint, Jeanty must file a separate motion.


           2. Paragraph 19 of the Mortgage Agreement (Count III)

    Count III is brought, in part, on Deutsche Bank’s breach of

an implied good faith obligation in paragraph 19 of the Mortgage




                                 18
Agreement.   Paragraph 19 of the Mortgage Agreement states the

following, in relevant part:

    19. Borrower’s Right to Reinstate After Acceleration.
    If Borrower meets certain conditions, Borrower shall
    have the right to have enforcement of this Security
    Instrument discontinued . . . . Those conditions are
    that Borrower: (a) pays Lender all sums which then
    would be due under this Security Instrument and the
    Note as if no acceleration had occurred; (b) cures any
    default or any other covenants or agreements; (c) pays
    all expenses incurred in enforcing this Security
    Instrument, including, but not limited to, reasonable
    attorneys’ fees, property inspection and valuation
    fees, and other fees incurred for the purpose of
    protecting Lender’s interest in the Property and
    rights under this Security Instrument; and (d) takes
    such action as Lender may reasonably require to assure
    that Lender’s interest in the Property and rights
    under this Security Instrument, and Borrower’s
    obligation to pay the sums secured by this Security
    Instrument, shall continue unchanged.

Doc. 5-2 at 13 (emphasis added).

    Deutsche Bank argues that Jeanty has failed to a state a

claim for relief because he did not allege compliance with the

conditions of paragraph 19.    Jeanty asserts that whether he has

met the conditions in paragraph 19 is immaterial to his claim.

Jeanty argues that condition ‘a’ of paragraph 19, which requires

him to pay all amounts due as if no acceleration had occurred,

implies that Deutsche Bank would, in good faith, provide an

accurate sum due to meet the condition.    Jeanty asserts that

Deutsche Bank breached this implied obligation by providing an

inaccurate sum.



                                 19
    Because Jeanty’s claim is based on a breach of an alleged

implied good faith obligation arising from one of the conditions

of paragraph 19, not from a breach of paragraph 19 itself,

Jeanty did not need to allege compliance with the conditions of

paragraph 19 to state a claim for relief.     In other words, the

claim is not based on Deutsche Bank’s failure to discontinue

enforcement of default remedies under paragraph 19 after Jeanty

met the conditions, but on Deutsche Bank’s failure to supply him

with information necessary for him to meet one of the

conditions.    Therefore, the motion to dismiss as to this claim

is denied.


                              Conclusion

    For the foregoing reasons, the defendants’ motion to

dismiss (doc. no. 5) is granted in part and denied in part.      The

motion is granted as to Counts I and II.     Counts I and II of the

complaint are dismissed without prejudice.

    The motion to dismiss is denied as to Count III, except to

the extent Jeanty’s claims in Count III are premised on Deutsche

Bank’s failure to notify Jeanty about the change in mortgage

servicer.     That basis for Jeanty’s breach of contract claim in

Count III is time barred and dismissed with prejudice.     The

motion to dismiss is also granted as to Count IV to the extent

it is based on Bank of America’s failure to adhere to the HAMP



                                  20
modification.    Because no claims remain against it, Bank of

America is dismissed as a party to this case.

      The motion to dismiss is otherwise denied.   The defendants’

motion to strike Jeanty’s affidavit (doc. no. 8) is denied as

moot.

      SO ORDERED.



                                __________________________
                                Joseph A. DiClerico, Jr.
                                United States District Judge



March 24, 2020

cc:     Counsel of Record




                                 21
